
	
		I
		111th CONGRESS
		2d Session
		H. R. 4694
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2010
			Ms. Speier (for
			 herself, Mr. Himes,
			 Mr. Polis of Colorado,
			 Mr. Gonzalez,
			 Ms. Eshoo,
			 Ms. Zoe Lofgren of California,
			 Ms. Chu, Mr. Lynch, Mr.
			 Hinojosa, Mr. Baca,
			 Ms. Moore of Wisconsin,
			 Mr. Perriello,
			 Mr. Al Green of Texas,
			 Ms. Clarke, and
			 Mr. Moore of Kansas) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the Community Development Banking and Financial
		  Institutions Act of 1994 to provide financial assistance to community
		  development financial institutions to help defray the costs of operating small
		  dollar loan programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Affordable Small Dollar Loan Act of
			 2010.
		2.Grants to
			 establish loan-loss reserve fundsThe Community Development Banking and
			 Financial Institutions Act of 1994 (12 U.S.C. 4701 et seq.) is amended by
			 adding at the end the following:
			
				122.Grants to
				establish loan-loss reserve funds
					(a)PurposesThe
				purposes of this section are to—
						(1)make financial
				assistance available from the Fund in order to help community development
				financial institutions defray the costs of operating small dollar loan
				programs, by providing the amounts necessary for such institutions to establish
				their own loan loss reserve funds to mitigate some of the losses on such small
				dollar loan programs; and
						(2)encourage
				community development financial institution to establish and maintain small
				dollar loan programs that would help give consumers access to mainstream
				financial institutions and combat payday lending.
						(b)Grants
						(1)Loan-loss
				reserve fund grantsThe Fund shall make grants to community
				development financial institutions or to any partnership between such community
				development financial institutions and any other federally insured depository
				institution with a primary mission to serve targeted investment areas, as such
				areas are defined under section 103(16), to enable such institutions or any
				partnership of such institutions to establish a loan-loss reserve fund in order
				to defray the costs of a small dollar loan program established or maintained by
				such institution.
						(2)Matching
				requirementA community development financial institution or any
				partnership of institutions established pursuant to paragraph (1) shall provide
				non-Federal matching funds in an amount equal to 50 percent of the amount of
				any grant received under this section.
						(3)Use of
				fundsAny grant amounts received by a community development
				financial institutions or any partnership between or among such institutions
				under paragraph (1)—
							(A)may not be used by
				such institution to provide direct loans to consumers;
							(B)may be used by
				such institution to help recapture a portion or all of a defaulted loan made
				under the small dollar loan program of such institution; and
							(C)may be used to
				designate and utilize a fiscal agent for services normally provided by such an
				agent.
							(4)Technical
				assistance grantsThe Fund shall make technical assistance grants
				to community development financial institutions or any partnership between or
				among such institutions to support and maintain a small dollar loan program.
				Any grant amounts received under this paragraph may be used for technology,
				staff support, and other costs associated with establishing a small dollar loan
				program.
						(c)DefinitionsFor
				purposes of this section, the following definitions shall apply:
						(1)Consumer
				reporting agency that compiles and maintains files on consumers on a nationwide
				basisThe term consumer reporting agency that compiles and
				maintains files on consumers on a nationwide basis has the same meaning
				given such term in section 603(p) of the Fair Credit Reporting Act (15 U.S.C.
				1681a(p)).
						(2)Small dollar
				loan programThe term small dollar loan program
				means a loan program under which a community development financial institution
				or any partnership between or among any such institutions offers loans to
				consumers that—
							(A)are made in
				amounts not exceeding $2,500;
							(B)must be repaid in
				installments;
							(C)have no
				pre-payment penalty;
							(D)the institution
				has to report payments regarding the loan to at least 1 of the consumer
				reporting agencies that compiles and maintains files on consumers on a
				nationwide basis; and
							(E)meet any other
				affordability requirements as may be established by the Administrator.
							(d)Report to
				CongressBefore the end of the 1-year period beginning on the
				date of the enactment of the Safe Affordable Small Dollar Loan Act of 2010, and
				each year thereafter, the Administrator shall submit to the Committee on
				Banking, Housing, and Urban Affairs of the Senate and the Committee on
				Financial Services of the House of Representatives a report describing—
						(1)the activities
				carried out by the Fund pursuant to this section; and
						(2)any measurable
				results, as appropriate and available, related to the achievement of the
				purposes of this section as described in subsection (a).
						(e)Authorization of appropriations
						(1)Grant
				programThere are authorized to be appropriated for fiscal years
				2010 through 2015 such sums as may be necessary to carry out the grant program
				established under this section.
						(2)Administrative
				expensesThere is authorized to be appropriated to the Fund for
				each fiscal year beginning in fiscal year 2010, an amount equal to the amount
				of the administrative costs of the Fund for the operation of the grant program
				established under this
				section.
						.
		
